Appellant was prosecuted for selling and offering for sale filthy and decomposed fruit, said fruit not then and *Page 665 
there being protected from flies, dust and dirt, in violation of the provisions of chapter 47 of the Act of the Thirty-Second Legislature.
The constitutionality of this Act is again assailed, on the ground that the caption contains more than one subject, and because the matter charged against this defendant is not contained or disclosed in the caption. This question was passed on by this court in the case of E.W. Focke v. State,65 Tex. Crim. 353, 144 S.W. Rep., 267, adversely to appellant's contention, and cases there cited. For a collation of authorities see Watts v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 585. This Act has but one object, subject and purpose and is sufficiently stated in the title.
The judgment is affirmed.
Affirmed.